OPINION
BY THE COURT:
■ These causes came on for hearing on April 3, 1945, upon *455the motion of the plaintiff-appellee to dismiss the appeal for the following reasons:
(1) The appellant has not filed a brief in this Court.
(2) Appellant has not caused to be prepared or filed herein a bill of exceptions and none of the alleged errors assigned can be exhibited without a bill of exceptions.
At said hearing the Court gave counsel for the defendant five days in which to prepare a bill of exceptions and brief and file with the Court. Having failed to comply with this order and no error appearing in the record, the judgment is affirmed and cause ordered remanded.
HORNBECK, P. J., GEIGER and MILLER, JJ., concur.